Title: To George Washington from Brigadier General Charles Scott, 2 October 1778
From: Scott, Charles
To: Washington, George


          
            Sir
            North Castle [N.Y.] October 2d 1778
          
          I recd a letter last night from Capt. Leavenworth who informs me that he has Met many Difficulties in fixing a proper Train for obtaining intilligence, owing to the Enemys Chain of posts from the east to the North River and above the persons whom he Made use of, but with Much Difficulty he Has got past them by Water, and informs Me that he will be able to give me Somthing From York about Sunday next. agreable To Your Excellencys Wish I was about to Change My position this morning a few Miles to the Eastward. But hearing the enemy Was out in force on Sawmill River Road I shall be obligd to Defer it untill I know their Designs. the Lieutenant that was taken the other Day by Colo. Butlers party being Badly Wounded and no body with me able to Speak with him. I took his Parole and Sent him in to the enemys Camp. I dont know that I was justifiable in taking this Measure Without Your Excellencys Knowledge Humanity obligd me to do it. I hope for Your Approbation. Since my arival at this place Several Diseffected persons have been taken carrying Live Stock to the enemy, and as it will be attended with much Difficulty in geting the witnesses to attend at Head Quarters, in order to Prosacute them I should be proud that I could Be impowered to try them hear. agreable to An order Your Excellency Gave me Respecting those Horses taken by Capt. Leavenworth, I have Orderd those taken by Colo. Butler to be sold and the money to be Divided among the partie. I hear of Some Valuable horses in the Neighbourhood of Tarry town the property of Diseffected persons Fearfull they might fall into the hands of the Enemy I have orderd them to be Brought off I wish to have Your Excellencys instructions respecting them. I am Your Excellencys Obt Servant
          
            Chs Scott
          
          
          Since writing the above I am informd By an officer of Majr Lees Corps that the enemy has Returnd. they was about 1½ Miles above Tarry Town where they wear met by Colo. Gist and exchanged a fiew Shot and immediatly put back I shall p[r]oceed on to my New position.
          
        